STATE OF MINNESOTA
                                                                         fl October 4, 2016

                                  IN SUPREME COURT                            Omc::EOF
                                                                         ArPB.IAJECcurn
                                         A14-1589


In rePetition for Disciplinary Action against
Richard Lee Swanson, a Minnesota Attorney,
Registration No. 0173423.


                                        ORDER

       By order filed on March 10, 2015, we suspended respondent Richard Lee Swanson

from the practice of law for a minimum of 90 days, effective 14 days from the date of the

filing of the order. On June 18, 2015, we conditionally reinstated respondent to the practice

of law, subject to successful completion of the professional responsibility portion of the

state bar examination by March 10, 2016. and placed him on disciplinary probation.

Respondent did not file proof of successful completion of the professional responsibility

portion of the state bar examination by March 10, 20 16, but instead tiled a motion seeking

additional time to comply with that requirement. On March 21 , 2016. we denied the motion

and revoked respondent's conditional reinstatement under Rule 18( e )(3 ), Rules on Lawyers

Professional Responsibility (RLPR). effective 10 days from the date of the filing of the

order. Respondent has now filed an affidavit seeking reinstatement in which he states that

he has successfully completed the professional responsibility portion of the state bar

examination. The Director of the Office of Lawyers Professional Responsibility does not

oppose the request.

      Based upon all the files, records, and proceedings herein,
      IT IS HEREBY ORDERED that Respondent Richard Lee Swanson is reinstated to

the practice of law in the State of Minnesota, subject to the terms and conditions of

probation set forth in our June 18. 2015 order.   Such probation shall continue until

December 17, 2017.

      Dated: October 4, 2016
                                             BW02T/r/
                                             David R. Stras
                                             Associate Justice




                                         2